Citation Nr: 1127905	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  06-28 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial increased rating for temporomandibular joint (TMJ) syndrome, evaluated as 10 percent disabling from April 4, 2005 to January 23, 2008, and as 20 percent disabling from January 23, 2008.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from August 1982 to May 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for TMJ and assigned an initial non-compensable disability rating, effective June 14, 2005.

In June 2006, the RO increased the initial rating for TMJ to 10 percent, effective April 4, 2005.  In March 2008, the RO increased the initial rating for TMJ to 20 percent, effective January 23, 2008.

In his August 2006 and October 2007 substantive appeals (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge.  In June 2008, the Veteran withdrew his hearing requests.

In November 2009, the Board remanded this issue to afford the Veteran a new VA examination.  That development, as discussed below, has been substantially completed.  


FINDING OF FACT

Since April 4, 2005 TMJ syndrome has been manifested by limitation of inter-incisal range of motion to 35 mm, with lateral excursions of 4 to 12 mm to the left and 4 to 14 mm to the right.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent, but no more, for TMJ syndrome have been met since April 4, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.45, 4.150, Diagnostic Code 9905 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The claim arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records.  The Veteran has not reported VA or private treatment for his dental disability.  The Veteran was also provided VA examinations in July 2005, January 2008 and March 2010, to evaluate his dental disability and there is no evidence or contention that there has been a change in the Veteran's symptoms since the last examination in March 2010.  

The Board's remand sought to afford the Veteran a current VA examination.  The agency of original jurisdiction substantially complied with these instructions by providing the Veteran an examination in March 2010.  The AOJ insured that the examiner ultimately reviewed the claims folder as instructed by the Board.  The Board also sought findings regarding functional impairment in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2010).  The examiner did not use the exact wording suggested by the Board's remand, but noted the factors causing limitation of motion, when pain limited motion and the presence of other factors that did not result in additional limitation of motion.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Analysis

The Veteran's jaw disability is rated under 38 C.F.R. § 4.150, Diagnostic Code (DC) 9905 for limited motion of the temporomandibular articulation.  Under this code, a 10 percent rating is warranted when the range of lateral excursion is limited from 0 to 4 mm or the inter-incisal range is limited to 31 to 40 mm; a 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm; a 30 percent rating is for contemplation when the inter-incisal range is limited to 11 to 20 mm; and a 40 percent rating is assigned when the range is limited to 0 to 10 mm.  38 C.F.R. § 4.150, DC 9905.

On VA examination in July 2005, physical examination revealed that the Veteran was able to open his mouth to 44mm, with lateral excursions of 9mm to the right and left.  There was pain in the left TMJ while opening wide.  There was a midline discrepancy of 2mm to the left and Class II occlusion observed.  Crepitus was evidence and temporal headaches were reported.  Faceting of maxillary incisors was severe and teeth were in danger of becoming non-vital.  There was no pathology observed on panoramic X-ray.  He was diagnosed with TMJ syndrome.  

On VA examination in January 2008, the examiner noted that examination of the temporomandibular articulation revealed that inter-incisal motion was within a range of 21 to 30mm.  There was a range of right lateral excursion of more than 4mm, and a range of left lateral excursion of more than 4mm.  Again panoramic X-rays were within normal limits.  The examiner noted that the Veteran's TMJ syndrome had progressed to TMJ Dysfunction Syndrome, secondary to nocturnal bruxism, which had caused severe loss of tooth structure.

In its November 2009 remand, the Board noted that during his July 2005 and January 2008 VA examinations, while the ranges of lateral excursions and inter-incisal motions of the jaw were reported, and the Veteran's complaints of pain associated with his TMJ and jaw were noted; no opinion was provided as to whether there was additional limitation of motion due to functional factors.  The Board also notes that neither examiner indicated where during range of motion the Veteran experienced pain in the TMJ and jaw.  Accordingly, the Board finds that the July 2005 and January 2008 VA examinations were inadequate for rating purposes.  

The only adequate examination report of record comes from the March 2010 VA examination, conducted in accordance with the Board's November 2009 remand instructions.

During the March 2010 VA examination, the Veteran complained of pain, grating and locking.  Physical examination revealed mild tenderness to palpation.  There was no clicking or popping, but mild grating was felt throughout all movements.  Inter-incisal range of motion was 50mm; laterally 12mm left and 14mm right.  The examiner also noted that as limited by significant pain, range of motion was 35mm; laterally 8mm left and 14mm right.  After the Veteran repeated movements ten times, fatigue of muscles of mastication occurred, but did not limit range of motion.

Analysis

The Board's remand was based on a finding that previous examinations were inadequate.  Although these examinations might on their face have supported a 10 percent rating prior to 2008, they did not include DeLuca findings and cannot serve as the basis for providing a rating.  The March 2010 examination and addendum is the only adequate evaluation of the Veteran's disability during the period since the effective date of service connection.

The 2010 examination showed that with consideration of pain, the Veteran's range of inter-incisal range of motion was 35mm.  Such limitation falls squarely within the criteria for a 20 percent rating.  Accordingly, a 20 percent rating is warranted for the entire period since the effective date of service connection.  There is no evidence of greater limitation of motion; hence, a higher rating is not warranted at any time during the appeal period.  38 C.F.R. §§ 4.7, 4.21.

The Board notes that an increased rating is not warranted under Diagnostic Code 9913 for loss of teeth because although the January 2008 VA examiner noted that the Veteran's nocturnal bruxism had caused severe loss of tooth structure, and that the Veteran had lost four wisdom teeth; he also noted that the loss of wisdom teeth did not accompany loss of masticatory surface, and that the loss of teeth was due to the routine removal of his wisdom teeth.


Extra-schedular consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disability, as discussed above, is manifested by pain and limitation of motion.  This symptomatology is contemplated by the rating criteria.  Hence, referral for consideration of an extraschedular rating is not warranted.

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

In this case there is no evidence that a service connected disability has caused unemployability.  As there has been no allegation or evidence of unemployability attributable to the service connected disability, the Board finds that further consideration of entitlement to TDIU is not required.


ORDER

An initial rating of 20 percent for temporomandibular joint syndrome for the period beginning April 4, 2005 is granted.

An initial rating in excess of 20 percent for temporomandibular joint syndrome is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


